 



EXHIBIT 10.51

TERMINATION AGREEMENT

     This Termination Agreement (“Agreement”) is made and entered into as of the
31st day of December, 2004 (“Effective Date”), by and between AESP, Inc., f/k/a
Advanced Electronic Support Products, Inc. (“AESP”), a Florida corporation, Yuri
Burshtein (Burshtein) and AESP Ukraine, a Ukrainian corporation owned by
Burshtein (“AESP Ukraine”).

     WHEREAS, AESP, Burshtein and AESP Ukraine were parties to that certain
Purchase Agreement (the “Purchase Agreement”) dated as of January 1, 2001; and

     WHEREAS, pursuant to the terms of the Purchase Agreement, Burshtein
purchased (the “Purchase Transaction”) from AESP the outstanding common stock of
AESP Ukraine; and

     WHEREAS, in connection with the Purchase Transaction, and to document its
obligation to pay the Consideration, as that term is defined in the Purchase
Agreement, Burshtein delivered a promissory note to AESP in the original
principal amount of $771,907 (the “Note”); and

     WHEREAS, the Note was guaranteed by AESP Ukraine (the “Guaranty”) and AESP
Ukraine pledged its assets to secure the Guaranty; and

WHEREAS, the Note was secured by a pledge of the stock of AESP Ukraine; and

     WHEREAS, the Purchase Agreement provided that so long as the Note remained
outstanding, Burshtein and AESP Ukraine would be obligated to comply with
certain covenants (as more particularly set forth in the Purchase Agreement);
and

     WHEREAS, the parties have agreed that as of the Effective Date of this
Agreement, the Note shall be cancelled, all guarantees and security pledged to
secure the Note shall be cancelled and Burshtein’s obligations under the
Purchase Agreement with respect to the operation of AESP Ukraine so long as the
Note remained unpaid shall no longer be applicable.

     NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree
as follows:



1.   The remaining balance due on the Note is hereby forgiven (and the original
Note executed by Burshtein has been returned to Burshtein).   2.   The pledge of
the stock of AESP Ukraine securing the Note is hereby cancelled, and AESP shall
forthwith take steps to formally deliver the certificates representing the
shares of AESP Ukraine in their possession to Burshtein (or execute such
documents as are otherwise required to effect such transfer).

1



--------------------------------------------------------------------------------



 



3.   The Guaranty of AESP Ukraine of the Note is hereby terminated and
cancelled, and the corresponding pledge of the assets of AESP Ukraine securing
the Guaranty is hereby terminated.   4.   The following provisions of the
Purchase Agreement shall no longer apply:



  A.   Section 4.11 requiring AESP Ukraine to use AESP as its sole and exclusive
supplier for connectivity products until the Note is paid in full; and     B.  
Article VII of the Purchase Agreement pursuant to which AESP Ukraine and
Burshtein agreed to operate AESP Ukraine in a certain manner so long as the Note
remained outstanding; and     C.   Section 4.10 of the Purchase Agreement
requiring AESP to provide not less than $150,000 in trade credit to AESP
Ukraine.



5.   The obligations of AESP Ukraine to pay accounts payable currently due and
due in the future to AESP for orders purchased by AESP Ukraine shall not be
cancelled by this Agreement and shall remain fully payable.   6.   Burshtein and
AESP Ukraine hereby fully and forever release, acquit, discharge and holds AESP
harmless from any and all, and all manner of, actions and causes of action,
claims, suits, costs, debts, sums of money, claims and demands, presently known
or unknown, whatsoever in law or equity or otherwise, which Burshtein or AESP
Ukraine ever had, now has or may now have, or will have in the future, by reason
of any matter, cause or thing whatsoever, from the beginning of the world and
all times thereafter, including without limitation all matters arising out of
the Purchase Agreement.   7.   This Agreement contains the entire understanding
of the parties in respect of its subject matter and supersedes all prior
agreements and understandings (oral or written) between or among the parties
with respect to such subject matter.   8.   This Agreement may not be modified,
amended, supplemented, canceled or discharged, except by written instrument
executed by all parties.   9.   The rights and obligations of this Agreement
shall bind and inure to the benefit of the parties and their respective
successors and assigns. Nothing expressed or implied herein shall be construed
to give any other person or other entity any legal or equitable rights
hereunder. Except as expressly provided herein, the rights and obligations of
this Agreement may not be assigned by either party without the prior written
consent of the other parties.   10.   This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument. A fax signature of any
party shall be considered to have the same binding legal effect as an original
signature.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement the day and
year first above written.

                  /s/ Yuri Burshtein       Yuri Burshtein           

            AESP, INC., a Florida corporation
      By:   /s/ Roman Briskin         Name (print): Roman Briskin       
Title:   E.V.P.     

            AESP Ukraine, a Ukrainian corporation
      By:   /s/ Yuri Burshtein         Name (print):   Yuri Burshtein       
Title:   President     

3